UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7479


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERRY JERMAINE LOCKEE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Fox, Senior District Judge. (7:05-cr-00011-F-1; 7:15-cv-00264-
F)


Submitted: March 31, 2017                                         Decided: August 2, 2017


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lynne Louise Reid, L.L. REID LAW, Chapel Hill, North Carolina, for Appellant.
Thomas B. Murphy, Stephen Aubrey West, Assistant United States Attorneys, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry Jermaine Lockee seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Lockee has not

made the requisite showing. * Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the facts and legal




       *
          We held this appeal in abeyance pending our decision in United States v.
Royster, No. 15-4757. Although Royster did not resolve the issues presented in this
appeal, we conclude that Lockee’s claim for relief is squarely foreclosed by other recent,
binding authority. See Beckles v. United States, 137 S. Ct. 886, 895, 897 (2017); United
States v. Foote, 784 F.3d 931, 932-33 (4th Cir. 2015).


                                             2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                         3